                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION

 ATHENA REYNOLDS,                             )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )          Case No.: 20-CV-06024-SRB
                                              )
 JJ STOLL, INC.,                              )
                                              )
        Defendant.                            )

                                           ORDER

       Before the Court is the parties’ Joint Motion to Stay Proceedings. (Doc. #22.) Having

considered the parties’ arguments and for good cause shown, the Joint Motion (Doc. #22) is

GRANTED.

       Accordingly, it is ORDERED that the proceedings in this matter are hereby stayed until

September 17, 2021. If the matter has not been fully resolved as of that date, the parties shall

contact the Court to schedule a status conference within five (5) days. Additionally, it is

FURTHER ORDERED that the parties shall file a status update with the Court on March 1, 2021,

and September 1, 2021.

       IT IS SO ORDERED.

                                                   /s/ Stephen R. Bough
                                                   STEPHEN R. BOUGH
                                                   UNITED STATES DISTRICT JUDGE

Dated: September 21, 2020




         Case 5:20-cv-06024-SRB Document 23 Filed 09/21/20 Page 1 of 1
